39 F.3d 1176
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  William T. DAVIS, Jr.;  Jeanette C. Davis, Petitioners.
No. 94-2095.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1994.Decided Nov. 1, 1994.

On Petition for Writ of Prohibition.  (CA-94-25).
William T. Davis, Jr., Jeanette C. Davis, petitioners pro se.
PETITION DISMISSED.
Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
William T. Davis, Jr., and Jeanette C. Davis have filed a petition for a writ of prohibition in this Court in which they seek to prevent the district court from enforcing a third party summons issued by the Internal Revenue Service to the president of their bank.  According to the supplement filed with their petition, the bank's attorney has already appeared before the district court and turned over the requested documents.  Therefore, the Davis' petition for extraordinary relief in this Court is moot and we dismiss accordingly.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DISMISSED.